*221MEMORANDUM **
Christopher Shawn Johnson appeals pro se from the district court’s summary judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging defendants retaliated against him for filing a federal prisoner civil rights action. We review de novo, Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam), and we affirm.
Johnson failed to submit evidence rebutting defendants’s evidence of legitimate penological reasons for searching his cell, or to submit evidence linking the allegedly retaliatory conduct to Johnson’s exercise of his constitutional rights. See Pratt v. Rowland, 65 F.3d 802, 807 (9th Cir.1995). Johnson also submitted no evidence of what property was confiscated and destroyed, which defendants were responsible, or how the post-deprivation remedy under state law was inadequate. See Barnett, 31 F.3d at 816-17. Because Johnson failed to “set forth specific facts showing that there is a genuine issue for trial,” Fed.R.Civ.P. 56(e), the district court properly granted summary judgment on Johnson’s retaliation claims.
We also conclude the district court properly dismissed Johnson’s remaining claims for the reasons stated in the Magistrate Judge’s June 1, 2005 Report and Recommendation.
We find Johnson’s remaining contentions unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.